DETAILED ACTION
Status of Claims
	Claims 1-8 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 7, the terms “dissolving plating” is indefinite because it is unclear what process step is taking place.  It is unclear if the step is a dissolving step, plating step, some combination of dissolving and plating or referring to plating as a dissolving action. 



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Woodruff et al. (WO 2008/094838) in view of Harris et al. (US 2014/0083862). 
McHugh et al. (US 2016/0305038) is herein cited as evidence. 
Regarding claim 1, Woodruff discloses an apparatus for electrochemically processing wafers (abstract) (= a plating apparatus), comprising:
A wafer holder (140) [0066] (= a substrate holder holding a substrate), 
A mount (150) supporting the supplementary or thief electrode (e.g. 120) [0068] (= a thief electrode supporter supporting a thief electrode to be disposed outside the substrate), 
A vessel (110) wherein a wafer can be positioned for electrochemical processing [0064] (= a plating tank configured to immerse the substrate in a plating solution for applying an electroplating treatment), 
	Woodruff discloses that the thief electrode is detachable from the vessel via the mount for carrying out frequent cleaning [0075], however, Woodruff is silent in regards to the device or manner of its detaching or removing therefore in order to produce the invention of Woodruff one of ordinary skill in the art would necessarily look to the art for workable transport or removing devices and arrive at a reference such as Harris. 
	Harris discloses an electroplating apparatus comprising a deplate station (50 = a thief electrode maintenance tank) for deplating using a deplating liquid, a deplate head and a deplating electric current.  The object to be deplated is transported into a deplate channel or slot (58) extending through a deplate station for deplating operations by the pivoting attachment of the deplate head (52) [0019] (= transport module).  
	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to produce an apparatus comprising a deplating head in order to transfer or transport the thief electrode to carry out routine maintenance of a thief electrode.  As evidenced by McHugh, carrying out maintenance of a thief electrode includes deplating [0025].   Woodruff discloses that a thief electrode undergoes frequent cleaning [0075].  It would have been obvious to one of ordinary skill in the art to produce an electroplating apparatus with a transport module for carrying out routine maintenance or cleaning of a thief electrode with a transport module such as the deplating head of Harris.  Since Woodruff is silent in regards to the manner of detachment or removal, one of ordinary skill would look to the relevant art and arrive at a reference such as Harris.  Moreover, the operation of detaching or removing the thief electrode and its mount of Woodruff could optionally be carried out by an operator (= transport module).
	Regarding claim 2, the deplate head of Harris is configured to transport the wafer substrate [0030]. 
	Regarding claim 3, the thief electrode and substrate of Woodruff are separable and therefore having a transport module that is configured to selectively transport one of the substrate holder and the thief electrode supporter would have been an obvious engineering design choice. Moreover, the deplating head (22) of Harris separately or selectively moves the wafer in relation to the object to be deplated [0030].  
	Regarding claims 4-5, Woodruff discloses a module electroplating apparatus (Figures 11 and 20-21).  Woodruff discloses a transfer system (605) for transporting the workpieces to the various chambers [0090].  The transfer system of Woodruff reads on the instant fixing station since it attaches the workpiece to a given substrate holder for processing.  Regarding the ordering of plating tank, fixing station and thief electrode maintenance tank, selection of any order of fixing station, plating tank and thief electrode maintenance tank is an obvious matter of design choice (MPEP § 2144.04 VI C).  
	Regarding claims 6-7, Harris discloses a deplating operation which includes current supplied between the object being deplated and an additional electrode [0018].  Further, deplating intrinsically includes a current power supply for removal of material. Harris discloses a deplating liquid (abstract).  The dissolution occurring during deplating within an electrolytic solution of Harris reads on the claimed chemical solution for dissolving.  
Regarding claim 8, the material worked upon does not limit apparatus claims (MPEP § 2115).  Woodruff discloses a ring contact assembly (622) providing electric contact to opposing sides of a workpiece (i.e. opposing sides on one surface) [0096].  The thief electrode of Woodruff (120) is disposed along the workpiece and therefore along the two opposite sides, outside the substrate (Figure 9). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	US 2012/0043216 – deplating maintenance for a thief electrode [0048]. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEFANIE S WITTENBERG whose telephone number is (571)270-7594. The examiner can normally be reached Monday - Friday, 7:00 am -4:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on (571) 272-8521. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Stefanie S Wittenberg/Primary Examiner, Art Unit 1795